Exhibit 10.32
 
THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND  THE  RULES AND  REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)
 


US $110,250

 
NATIONAL AUTOMATION SERVICES, INC.
8% CONVERTIBLE REDEEMABLE NOTE DUE FEBRUARY 27, 2016
 


FOR VALUE RECEIVED, National Automation Services, Inc. (the “Company”) prom-
ises to pay to the order of LG CAPITAL FUNDING, LLC and its authorized
successors and permitted assigns ("Holder"), the aggregate principal face amount
of One Hundred Ten Thou- sand Two Hundred Fifty Dollars exactly (U.S. $110,250)
on February 27, 2016 ("Maturity Date") and to pay interest on the principal
amount outstanding hereunder at the rate of 8% per annum commencing on February
27, 2015. This Note contains a 5% OID such that the purchase price shall be
$105,000. The interest will be paid to the Holder in whose name this Note is
regis- tered on the records of the Company regarding registration and transfers
of this Note.  The prin- cipal of, and interest on, this Note are payable at
1218 Union Street, Suite #2, Brooklyn, NY 11225, initially, and if changed, last
appearing on the records of the Company as designated in writing by the Holder
hereof from time to time.  The Company will pay each interest payment and the
outstanding principal due upon this Note before or on the Maturity Date, less
any amounts required by law to be deducted or withheld, to the Holder of this
Note by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company. The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer.  Interest shall be payable
in Common Stock (as defined below) pursuant to paragraph 4(b) herein.
 
This Note is subject to the following additional provisions:


1.        This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.
 
2.        The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.
 
 
 

--------------------------------------------------------------------------------

 
 
3.        This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act") and applicable state securities
laws.  Any attempted transfer to a non-qualifying party shall be treated by the
Company as void.  Prior to due present- ment for transfer of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Company's records as the owner hereof for all
other purposes, whether or not this Note be overdue, and neither the Company nor
any such agent shall be affected or bound by notice to the contrary.  Any Holder
of this Note electing to exercise the right of conversion set forth in Section
4(a) hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.


4. (a) The Holder of this Note is entitled, at its option, at any time, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Company's common stock (the "Common Stock") at a
price ("Conversion Price") for each share of Common Stock equal to 70% of the
lowest trading price of the Common Stock as re- ported on the National
Quotations Bureau OTCQB exchange which the Company’s shares are traded or any
exchange upon which the Common Stock may be traded in the future ("Ex- change"),
for the fifteen prior trading days including the day upon which a Notice of
Conversion is received by the Company (provided such Notice of Conversion is
delivered by fax or other electronic method of communication to the Company
after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to
include the same day closing price). If the shares have not been delivered
within 3 business days, the Notice of Conversion may be rescinded. Such conver-
sion shall be effectuated by the Company delivering the shares of Common Stock
to the Holder within 3 business days of receipt by the Company of the Notice of
Conversion. Once the Holder has received such shares of Common Stock, the Holder
shall surrender this Note to the Compa- ny, executed by the Holder evidencing
such Holder's intention to convert this Note or a specified portion hereof, and
accompanied by proper assignment hereof in blank. Accrued, but unpaid in- terest
shall be subject to conversion. No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded to the nearest whole share. In the event the Company
experiences a DTC “Chill” on its shares, the conversion price shall be decreased
to 60% instead of 70% while that “Chill” is in effect. In no event shall the
Holder be allowed to effect a conversion if such conversion, along with all
other shares of Company Common Stock beneficially owned by the Holder and its
affiliates would ex- ceed 9.9% of the outstanding shares of the Common Stock of
the Company.


(b)       Interest on any unpaid principal balance of this Note shall be paid at
the rate of 8% per annum.  Interest shall be paid by the Company in Common Stock
("Interest Shares").  Holder may, at any time, send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above.  The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

 
 
2

--------------------------------------------------------------------------------

 
 
(c)           The Notes may be prepaid with the following penalties:
PREPAY DATE
PREPAY AMOUNT
< 30 days
118% of principal plus accrued interest
31- 60 days
124% of principal plus accrued interest
61-90 days
130% of principal plus accrued interest
91-120 days
136% of principal plus accrued interest
121-150 days
142% of principal plus accrued interest
151-180 days
148% of principal plus accrued interest

This Note may not be prepaid after the 180th day. Such redemption must be closed
and funded within 3 days of giving notice of redemption of the right to redeem
shall be null and void.


(d)       Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassifica- tion, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incor- poration of the Company and results in a reclassification, conversion
or exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) be- ing referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid in- terest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid inter- est) into shares of
Common Stock immediately prior to such Sale Event at the Conversion Price.


(e)       In case of any Sale Event (not to include a sale of all or
substantial- ly all of the Company’s assets) in connection with which this Note
is not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
considera- tion received by the holders of Common Stock is other than cash, the
value shall be as deter- mined by the Board of Directors of the Company or
successor person or entity acting in good faith.


5.        No provision of this Note shall alter or impair the obligation of the
Com- pany, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.


6.        The Company hereby expressly waives demand and presentment for pay-
ment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.
 
 
3

--------------------------------------------------------------------------------

 


7.        The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.
 
8.        If one or more of the following described "Events of Default" shall
occur:
 
(a)       The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or


(b)       Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or
hereafter fur- nished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or


(c)       The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or
 
(d)       The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appoint- ment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition
for  bankruptcy relief, consent to the filing of such petition or have filed
against it an involuntary petition for bankruptcy relief, all under federal or
state laws as applicable; or


(e)       A trustee, liquidator or receiver shall be appointed for the Compa- ny
or for a substantial part of its property or business without its consent and
shall not be dis- charged within sixty (60) days after such appointment; or


(f)       Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or


(g)       One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, un- vacated, un-bonded or un-stayed for a period
of fifteen (15) days or in any event later than five (5) days prior to the date
of any proposed sale thereunder; or


(h)       The Company shall have defaulted on or breached any term of any other
note of similar debt instrument into which the Company has entered and failed to
cure such default within the appropriate grace period; or
 
 
4

--------------------------------------------------------------------------------

 
 
(i)        The Company shall have its Common Stock delisted from an ex- change
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;


(j)        If a majority of the members of the Board of Directors of the Company
on the date hereof are no longer serving as members of the Board;


(k)       The Company shall not deliver to the Holder the Common Stock pursuant
to paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or


(l)        The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder.


(m)      The Company shall not be “current” in its filings with the Securi- ties
and Exchange Commission (without a valid extension from the SEC); or


(n)       The Company shall lose the “bid” price for its stock in a market
(including the OTCQB marketplace or other exchange).


Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiv- er shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of accel- eration), all of which are hereby expressly waived, anything
herein or in any note or other in- struments contained to the contrary
notwithstanding, and the Holder may immediately, and with- out expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law.  Upon an Event
of Default, in- terest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law.  In the event of a breach of Section
8(k) the penalty shall be $250 per day the shares are not issued beginning on
the 4th day after the conversion notice was delivered to the Company. This
penalty shall increase to $500 per day beginning on the 10th day.  The penalty
for a breach of Section 8(n) shall be an increase of the outstanding principal
amounts by 20%.  In case of a breach of Section 8(i), the outstanding principal
due under this Note shall increase by 50%.  If this Note is not paid at ma-
turity, the outstanding principal due under this Note shall increase by 10%.
 
If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such ac- tion, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.
 
 
5

--------------------------------------------------------------------------------

 


Make-Whole for Failure to Deliver Loss.  At the Holder’s election, if the
Company fails for any reason to deliver to the Holder the conversion shares by
the by the 3rd business day fol- lowing the delivery of a Notice of Conversion
to the Company and if the Holder incurs a Failure to Deliver Loss, then at any
time the Holder may provide the Company written notice indicating the amounts
payable to the Holder in respect of the Failure to Deliver Loss and the Company
must make the Holder whole as follows: Failure to Deliver Loss = [(High trade
price at any time on or after the day of exercise) x (Number of conversion
shares)]
 
The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.


9.        In case any provision of this Note is held by a court of competent
jurisdic- tion to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be ad- justed rather than voided, if possible, so that it
is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.


10.      Neither this Note nor any term hereof may be amended, waived, dis-
charged or terminated other than by a written instrument signed by the Company
and the Holder.


11.      The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issu- er.  Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to al- low
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.


12.          The Company shall issue irrevocable transfer agent instructions
reserving 420,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). Upon full conversion of this Note, any shares remaining
in the Share Reserve shall be cancelled.
 
The Company shall pay all costs associated with issuing and delivering the
shares. The company should at all times reserve a minimum of four times the
amount of shares required if the note would be fully converted. The Holder may
reasonably request increases from time to time to re- serve such amounts.


13.      The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc.  This notice shall be given to the Holder as soon as
possible under law.


14.      This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto.  The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York.  This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.





Dated: February 27, 2015
 

  NATIONAL AUTOMATION SERVICES, INC.            
By:
/s/ Robert Chance              
Title:    Chief Executive Officer
 

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A





NOTICE OF CONVERSION


(To be Executed by the Registered Holder in order to Convert the Note)

 
The undersigned hereby irrevocably elects to convert $ of the above Note  into
Shares  of  Common  Stock  of  National  Automation  Services,  Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.


If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.
 
 
Date of Conversion: 
 
Applicable Conversion Price:
 
Signature: 
   
[Print Name of Holder and Title of Signer]
   
Address: 
     

 
 
 
 
SSN or EIN:
 
Shares are to be registered in the following name: 
     
Name:
 
Address: 
  Tel:   Fax:  
SSN or EIN:
 

 
Shares are to be sent or delivered to the following account:
 
Account Name:
 
Address: 
 

 
 
8

--------------------------------------------------------------------------------